DETAILED ACTION
 	Claims 1-20 are pending. This is in response to Applicant’s Request for Continued examination filed on January 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
 
Authorization
Authorization for this examiner’s amendment was given in an interview with Robert Gingher #45,755 on March 25, 2021.

Amendments to the Claims
1.         (Currently amended) A device, comprising: 
a processing system including a hardware processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
receiving intelligence requirements from sources, wherein the sources are authenticated through a blockchain distributed ledger, wherein the intelligence requirements are compulsory demands by leadership stipulated at a particular echelon of an organization;
normalizing data received by the sources, thereby forming normalized data, wherein the normalized data complies with the intelligence requirements, and wherein the normalizing the information restructures relational information to conform to a standard that reduces data redundancy, improves data integrity, and increases transaction rates; 
storing the normalized data in the blockchain distributed ledger; and 
generating a recommendation based on the normalized data.

2.         (Original) The device of claim 1, wherein the operations further comprise grading the sources based on reliability, credibility, or a combination thereof.

3.	(Original) The device of claim 2, wherein the operations further comprise confirming an existence of a subject of a statement contained in the normalized data.

4.	(Original) The device of claim 3, wherein the operations further comprise authenticating the sources.

5.	(Original) The device of claim 4, wherein the operations further comprise checking a change history of the normalized data to ensure integrity of the normalized data.

6.	(Previously presented) The device of claim 5, wherein the operations further comprise converting the normalized data into a graph statement comprising receiving corroboration entries that strengthen a declaration of a threat or risk identified by the normalized data.

7.	(Previously presented) The device of claim 1, wherein the normalizing the data restructures relational information to conform to a standard that reduces data redundancy, improves data integrity, and increases transaction rates.

8.	(Previously presented) The device of claim 6, wherein the receiving of the corroboration entries are from the sources authenticated through the blockchain distributed ledger.

9.	(Original) The device of claim 8, wherein the processing system comprises a plurality of processors operating in a distributed processing environment.


10.	(Previously presented) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
authenticating sources using a code chain stored in a distributed blockchain ledger, thereby creating authenticated sources, wherein the authenticated sources are graded by reliability, credibility, or a combination thereof;
receiving information from an authenticated source in the authenticated sources, wherein and the information is graded by credibility;
normalizing the information to comply with intelligence requirements, thereby forming normalized information, wherein the intelligence requirements are compulsory demands by leadership stipulated at a particular echelon of an organization, and wherein the normalizing the information restructures relational information to conform to a standard that reduces data redundancy, improves data integrity, and increases transaction rates; 
storing the normalized information in the blockchain distributed ledger; and
generating a recommendation based on the normalized information.

11.	(Previously presented) The non-transitory, machine-readable medium of claim 10, wherein the processing system comprises a plurality of processors operating in a distributed processing environment, and wherein the normalizing comprises natural language processing.

12.	(Previously presented) The non-transitory, machine-readable medium of claim 11, wherein the operations further comprise confirming an existence of a subject of a statement contained in the normalized information.

13.	(Previously presented) The non-transitory, machine-readable medium of claim 12, wherein the operations further comprise checking a change history of the normalized information to ensure integrity.

14.	(Previously presented) The non-transitory, machine-readable medium of claim 13, wherein the operations further comprise comprises receiving corroboration entries that strengthen a declaration of a risk or threat identified by the normalized information.

15.	(Previously presented) The non-transitory, machine-readable medium of claim 14, wherein the operations further comprise converting the normalized information into a graph statement.


16.	(Currently amended) A method, comprising:  
authenticating, by a processing system including a processor, sources through a blockchain distributed ledger;
receiving, by the processing system, intelligence requirements from the sources;
normalizing, by the processing system, data received from the sources, thereby forming normalized data, wherein the normalized data complies with the intelligence requirements, , and wherein the normalizing restructures relational information to conform to a standard that reduces data redundancy, improves data integrity, and increases transaction rates; 
storing the normalized data in the blockchain distributed ledger; and 
generating, by the processing system, a recommendation based on the normalized data.

17.	(Original) The method of claim 16, comprising: confirming, by the processing system, an existence of a subject of a statement contained in the normalized data.
 
18.	(Original) The method of claim 16, comprising: grading, by the processing system, the sources based on reliability, credibility, or a combination thereof.

19.	(Original) The method of claim 16, comprising: checking, by the processing system, a change history of the normalized data to ensure integrity of the normalized data.

20.	(Original) The method of claim 16, comprising: receiving, by the processing system, corroboration entries that strengthen a declaration of a risk or threat identified by the normalized data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, Examiner concedes there is no art singly or in combination teaches normalizing data received from the sources wherein the normalized data complies with the intelligence requirements, wherein the intelligence requirements are compulsory demands by leadership stipulated at a particular echelon of an organization, and wherein the normalizing restructures relational information to conform to a standard that reduces data redundancy, improves data integrity, and increases transaction rates. Therefore, claims 1, 10 and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M TRAN/Primary Examiner, Art Unit 2494